Case 1:18-cv-05676-PGG Document 39 Filed 03/20/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RUSAVIAINVEST, OOO,

Plaintiff,
No. 18 Civ. 5676 (PGG)

Vv.

STEVEN T. MNUCHIN, in his official capacity as
the Secretary of the Treasury; ANDREA M.
GACKI, in her official capacity as the Director of
the Office of Foreign Assets Control; WILLIAM
BARR, in his official capacity as the Attorney
General of the United States; and UNITED STATES
DEPARTMENT OF THE TREASURY, OFFICE
OF FOREIGN ASSETS CONTROL,

Defendants.

 

 

DECLARATION OF MICHAEL W. MASON

I, Michael W. Mason, declare as follows:

l; { am the Deputy Assistant Secretary for Security and Counterintelligence at the
Department of the Treasury, which, among other things, is responsible for the security of
information and documents that come into the possession or control of Treasury and are or
become subject to Executive Order 13526 (EO 13526) concerning the handling of classified
national security information. I direct and administer the implementation of Treasury’s program
to protect classified national security information under EO 13526. I also have original
classification authority up to the Top Secret level.

Z. I make this statement based upon my personal knowledge and information made
available to me in my official capacity, and I have reviewed the materials discussed herein.

3. [ submit this declaration on behalf of the Government in support of the motion for

summary judgment in the above-captioned case. This declaration provides unclassified, non-
Case 1:18-cv-05676-PGG Document 39 Filed 03/20/19 Page 2 of 4

privileged explanations of the two classified declarations that the Government is submitting to
the Court for its ex parte, in camera review.

4, The first classified declaration explains the basis for the Government’s assertion
of the law enforcement privilege over certain information in the Administrative Record. That
information includes details about law enforcement techniques and procedures that have not been
made public. The disclosure of this information would cause harm to an ongoing investigation
by the Office of Foreign Assets Control as well as to potential future investigations. I
respectfully refer the Court to the classified declaration for further discussion about this
privilege.

5. The second classified declaration explains that certain parts of the classified
portion of the Administrative Record that are labelled as (U) or unclassified, are actually
classified by compilation under EO 13526.

6. EO 13526 provides in section 1.1(a) that information may be originally classified
under the terms of this order only if all of the following conditions are met: (1) an original
classification authority is classifying the information; (2) the information is owned by, produced
by or for, or is under the control of the U.S. Government: (3) the information falls within one or
more of the categories of information listed in section 1.4 of EO 13526; and (4) the original
classification authority determines that the unauthorized disclosure of the information reasonably
could be expected to result in some level of damage to the national security and the original
classification authority is able to identify or describe the damage. Section 2.1 of EO 13526
allows for the derivative classification of material that is reproduced, extracted, or summarizes

classified information.
Case 1:18-cv-05676-PGG Document 39 Filed 03/20/19 Page 3 of 4

7. section 1.4 of EO 13526 identifies the following information classification
categories, the disclosure of which could reasonably be expected to cause identitiable or
describable damage to the national security: (a) military plans, weapons systems, or operations;
(b) foreign government information; (c) intelligence activities (including covert action),
intelligence sources or methods, or cryptology; (d) foreign relations or foreign activities of the
United States, including confidential sources; (e) scientific, technological, or economic matters
relating to the national security; (f) United States Government programs for safeguarding nuclear
materials or facilities; (g) vulnerabilities or capabilities of systems, installations, infrastructures,
projects, plans, or protection services relating to the national security; or (h) the development,
production, or use of weapons of mass destruction.

8. Pursuant to Section 1.7(e) of EO 13526, the compilation of items of information
that are individually unclassified may be classified if the compiled information reveals an
additional association or relationship that: (1) meets the standard for classification under EO
13526; and (2) is not otherwise revealed in the individual items of information.

9, In this case, information that is unclassified in isolation has been redacted from
the Administrative Record because it includes information that, when compiled in the aggregate,
would reveal classified information, and accordingly, is also classified and appropriately
withheld. I respectfully refer the Court to the classified declaration for further discussion about

this information.
Case 1:18-cv-05676-PGG Document 39 Filed 03/20/19 Page 4 of 4

10. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

Executed this 2<> day of March, 2019.

Michael W. Mason
Deputy Assistant Secretary

Security and Counterintelligence
Department of the Treasury
